19 A.3d 983 (2011)
206 N.J. 137
In the Matter of Keith T. SMITH, an Attorney at Law (Attorney No. XXXXXXXXX).
D-94 September Term 2010, 068014
Supreme Court of New Jersey.
June 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-361 and DRB 10-383, concluding that KEITH T. SMITH of EGG HARBOR TOWNSHIP, who was admitted to the bar of this State in 1989, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 3.2 (failure to expedite litigation), RPC 5.5(a) (practicing law while ineligible), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that KEITH T. SMITH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.
WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this 3rd day of June, 2011.